          Case 7:19-cv-07577-KMK Document 127 Filed 10/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
PharmacyChecker.com LLC,


                                   Plaintiff,               19 CV 07577 (KMK)


        -v-                                                 CALENDAR NOTICE

National Association of Boards of Pharmacy,
et al.,
                             Defendant.
-----------------------------------------------------X
KENNETH M. KARAS, District Judge:


        Please take notice that the above captioned action has been scheduled for
oral argument on all pending Motions to Dismiss before the Honorable Kenneth M. Karas,
United States District Judge, on Tuesday, November 10, 2020 at 10:00 a.m.


NOTICE OF TELECONFERENCE INFORMATION: The Court will hold all civil conferences,
hearings, and/or oral arguments by telephone. Counsel shall call the following number at the
designated time: Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code:
7702195 Please enter the conference as a guest by pressing the pound sign(#). Given that much
of the Court is operating remotely and has limited mail capability, counsel involved in any prose
cases shall mail a copy of this Notice to or otherwise inform the prose party of the above
teleconference information. Counsel in any pro se inmate cases shall ensure that the pro se party
is on the line before calling the above-referenced number. Any requests for adjournments should
be filed as soon as possible and clearly explain why the conference should be adjourned.

Dated: October 30, 2020
       White Plains, New York
